RETURN OF SERVICE

UNITED STATES DISTRICT COURT
NORTHERN District of Florida

Case Number: 4:49CV384-MW/CAS

 

 

 

 

 

 

Plaintiff:

JOSEPH SILVERA, INDIVIDUALLY AND ON BEHALF OF ALL OTHER SIMILARY

SITUATED

vs. KDY2019038289
Defendant:

ADVANCED LOAN SYSTEMS, LLC D/B/A ONELOANPLAGE.COM

For:
SHAMIS & GENTILE, P.A.

Received by GLOBAL PROCESS SERVICES CORP. on the 6th day of September, 2019 at 1:30 pm to be served on
ADVANCED LOAN SYSTEMS, LLC D/B/A ONELOANPLACE.COM, 3717 APALACHEE PARKWAY, SUITE 201,
TALLAHASSEE, FL 32311.

1, TYREE SLADE, do hereby affirm that on the 12th day of September, 2019 at 10:58 am, I:

served a CORPORATE, PARTNERSHIP, ASSOCIATION OR GOVERNMENT SERVICE by delivering a true copy of the
SUMMONS IN A CIVIL ACTION, CLASS ACTION COMPLAINT and DEMAND FOR JURY TRIAL with the date and hour of
service endorsed thereon by me, to: Christine Kernel as Receptionist for ADVANCED LOAN SYSTEMS, LLC D/B/A
ONELOANPLACE.COM, authorized to accept service, of the within named corporation, at the alternate address of: 2255
KILLEARN CENTER BLVD, TALLAHASSEE, FL 32309, and informed said person of the contents therein, in compliance with
state statutes.

Additional Information pertaining to this Service:

9/6/2019 2:50 pm 3717 APALACHEE PKWY, SUITE 201, TALLAHASSEE, FL 3231 1, BUSINESS NOT LOCATED AT
ADDRESS, ADVANCED BUSINESS SYSTEMS IS AT THE ADDRESS; SPOKE WITH EMPLOYEE WHO STATED HE
THINKS THEY MOVED IN KILLEARN AREA OF TALLAHASSEE. CK237

Description of Person Served: Age: 36, Sex: F, Race/Skin Color. White, Height: 5'8", Weight: 140, Hair: Dark Brown, Glasses:
N

| certify that | am over the age of 18, have no interest in the above action, and am a Certified Process Server, in good standing,
in the judicial circuit in which the process was served. “Under penalties of perjury, |
declare that | have read the foregoing document and that the facts in it are true" F.S. 92.525. NOTARY NOT REQUIRED
PURSUANT TO FS 92.525

/

i i f

TYREE SLADE /
Process Server 244

GLOBAL PROCESS SERVICES CORP.
P.O. Box 961556

Miami, FL 33296

(786) 287-0606

Our Job Serial Number: KDY-2019038289
Ref: 19-2146

Copyright © 1992-2019 Database Services Inc - Process Server's Toolbox VB On
Case 4:19-cv-00384-MW-CAS Document-3- Filed 08/15/19 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
Northern District of Florida

 

JOSEPH SILVERA, individually and on behalf of all
others similarly situated,

)
)
)
)
Plaintiff(s)
UO ccc )  CtvilActionNo. — 4-19CV384-MWICAS

ADVANCED LOAN SYSTEMS, LLC d/b/a )

ONELOANPLACE.COM ;

}

)

}

bee oi ——

TS 214+
AlI2} 14
To: (Defendant's name and address)

Advanced Loan Systems, LLC d/b/a ONELOANPLACE.com |O° a $ arm?
3717 Apalachee Parkway, Suite 204
Tallahassee, FL 32314

SUMMONS IN A CIVIL ACTION

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (33 — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Shamis & Gentile, P.A.

14 N.E. 1st Avenue
Suite 1205
Miami, FL 33132

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court,

TRIS.

“SOS CLERK OF COURT

   

ey
Date: 8/15/19 7 i i s/Betsy Breeden _
\ rd Signature of Clerk or Depury Clerk
Oy

 
Case 4:19-cv-00384-MW-CAS Document 3 Filed 08/15/19 Page 2 of 2

AO 440 (Rey, 06/12) Summons in a Civil Action (Page 2}
Civil Action No.

 

 

4:19CV384-MW/CAS

PROOF OF SERVICE
(This section should not be Siled with the court unless required by Fed. R. Civ, P. 4 (l)

This summons for (ame of individual and title, if any)
was received by me on (date)

RAvanca Loan Systems LLC
__ SEP 12209 Alvla On&laan Place-caow

© I personally served the summons on the individual at @iace)

On. (dare) ; OF

I left the summons at the individual’s residence or usual place of abode with (name)

» 4 person of suitable age and discretion who resides there,
On (date) : and mailed a copy to the individual ’s last known address: or
mm I served the summons on (na

me of individual) (Mm v | S Tin x, Ke y Vt { , who is

designated by law to accept serv

ice of process on behalf of (name of organization) AA v fA Vy) { < a
IOAN SYStOME ,LUC onion SEP 12.209
© I returned the summons unexecuted because - 3 or
Cl Other (specify):
My fees are $ . for travel and $ . for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

 

Date: _ _SEP 12 209

f —~
‘Kerver’s signaiure

Tyree Slade avi

Printed name and title

 

Brel 'y rededeess

Additional information regarding attempted service, etc:

 

 

 

 
